DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Response to Amendment
Applicant amendment filed 12/15/2021 has been entered and is currently under consideration.  Claims 1-13 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2017/0146903) hereinafter Hayashi in view of Asano (US 2018/0264712 of record).
Regarding claim 1, Hayashi teaches:
An imprint apparatus for forming a pattern of an imprint material on a substrate by using a mold including a pattern formation area (imprint apparatus 1; [0026]), the imprint apparatus comprising:
a detection unit (detection unit 26; [0037]);
a first light irradiation unit configured to irradiate the imprint material with light to cure the imprint material (irradiation unit 2; [0027]);
a second light irradiation unit different from the first light irradiation unit, including a light modulation element configured to control an intensity distribution of irradiation light irradiating the substrate (wafer heating mechanism 6, optical adjustor 23; [0034]); and
a processor (control unit 7; [0036]).
Hayashi does not teach the detection unit is configured to detect a contact state of the imprint material on the substrate with the mold;
the processor is configured to perform operations, the operations comprising: controlling a timing of irradiating the substrate with the irradiation light having the intensity distribution controlled by the light modulation element based on a detection result of the detection unit.
In the same field of endeavor, Asano teaches an imprint apparatus comprising a detection unit is configured to detect a contact state of the imprint material on the substrate with the mold (Fig 5: alignment scopes; [0036, 0045]) and a processor configured to control a timing of irradiating the substrate with the irradiation light having the intensity distribution controlled by the light modulation element based on a detection result of the detection unit (Fig 5: controller 50; [0045, 0055]) for the motivation of increasing efficiency and throughput ([0003-0004]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the controller and detection unit as taught by Hayashi with the controller and detection unit as taught by Asano.
Furthermore, Hayashi and Asano both teach that the control unit/controller inputs signals from their detection units and determines operations of the imprint apparatus components based on the input.
In regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
The examiner also notes that the mold and substrate are recited in the preamble as intended use and are not required structure of the claimed invention.  See MPEP 2111.02
Regarding claim 2, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches wherein the processor controls to irradiate the substrate with the irradiation light having the intensity distribution controlled by the light modulation element in response to detection of contact between the imprint material and the mold by the detection unit ([0036, 0038, 0040-0041, 0045, 0055]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 3, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches wherein the detection unit is an observation unit configured to observe an entire shot region formed on the substrate ([0051]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 4, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches wherein the detection unit is a measurement unit configured to detect light from a mark formed on the mold and a mark formed on the substrate to measure a relative position between the mold and the substrate ([0036, 0045]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 5, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches wherein the detection unit detects the contact state between the imprint material and the mold based on a change in a light amount from the substrate ([0036, 0045]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 6, Hayashi in view of Asano teaches the apparatus of claim 1.
Hayashi further teaches wherein the light modulation element is a digital micromirror device ([0034]).
Regarding claim 7, Hayashi in view of Asano teaches the apparatus of claim 1.
Hayashi further teaches wherein the light modulation element irradiates the substrate with the irradiation light having the intensity distribution in an area along an outer periphery of a shot region formed on the substrate (Fig 2).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 8, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches wherein the processor controls to irradiate the substrate with the irradiation light having the intensity distribution controlled by the light modulation element in response to detection, by the detection unit, of contact between the imprint material and the mold in a detection area set in a shot region formed on the substrate ([0045, 0055]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 9, Hayashi in view of Asano teaches the apparatus of claim 8.
Asano further teaches wherein the shot region formed on the substrate has a rectangular shape, and wherein the detection unit detects contact between the imprint material and the mold in a detection area set corresponding to each side of the shot region to irradiate the substrate with the irradiation light having the intensity distribution controlled by the light modulation element for each side of the shot region (Fig 3; [0045, 0055]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Regarding claim 12, Hayashi in view of Asano teaches the apparatus of claim 1.
Hayashi further teaches wherein a wavelength of light emitted from the first light irradiation unit is different from a wavelength of light emitted from the second light irradiation unit ([0010]).
Regarding claim 13, Hayashi in view of Asano teaches the apparatus of claim 1.
Hayashi further teaches wherein an entire region of a shot region is irradiated with light emitted from the first light irradiation unit, and a partial region of the shot region is irradiated with light emitted from the second light irradiation unit ([0010]).
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Hayashi teaches that the control unit is a computer, which is well known in the art to operate as a processor.  Furthermore, Asano teaches that control unit 50 comprises CPU 51.
Applicant argues that Asano does not teach a detection unit configured to detect a contact state of the imprint material on the substrate with the mold.
Applicant argues that the alignment scope 30 is for detecting the alignment marks 220 formed on the template 200 as recited in [0036].  While this is true, an explicit recitation of the functions of an apparatus does not preclude it from being capable of performing other functions as well such as those claimed.
[0045] in Asano as cited teaches that the alignment scopes in conjunction with the filling monitor marks 230 allow controller 50 to detect how much of the template is filled with resist.
Fig 6-7G of Asano, as well as [0049-0055] further explain in detail how the controller detects a state between the resist, substrate, and pattern.
Applicant further argues that Asano fails to teach a processor configured to perform operations, the operations comprising: controlling a timing of irradiating the substrate with the irradiation light having the intensity distribution controlled by the light modulation element based on a detection result of the detection unit.
However, [0055] of Asano teaches that the radiation is initiated, i.e., the timing, is when the resist is detected to have filled the pattern, and any form of radiation will inherently have an intensity distribution.
Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQe2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. See MPEP 2114.
Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Since the controller 50 of Asano controls the light source and alignment scopes, it would be capable of performing the claimed functions.
Applicant has not provided any evidence that the prior art device is incapable of performing the claimed functions, and attorney arguments cannot take the place of evidence.
For at least the above reasons, the application is not in condition for allowance. For at least the above reasons, the application is not in condition for allowance.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                                    /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743